Case: 19-12899   Date Filed: 03/13/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12899
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:18-cr-00110-VMC-CPT-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

TRAVELL KINKAY JONES,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 13, 2020)

Before WILSON, LUCK and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 19-12899    Date Filed: 03/13/2020   Page: 2 of 2



          The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d

1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2